Citation Nr: 0507602	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder and 
major depression.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder and major 
depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to November 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder and 
major depression is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in March 1998 denied service connection 
for a psychiatric disorder, to include a personality disorder 
and major depression.  

2.  Evidence received since March 1998 is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a psychiatric 
disorder, to include a personality disorder and major 
depression.  


CONCLUSIONS OF LAW

1.  A rating decision in March 1998, which denied service 
connection for a psychiatric disorder, to include a 
personality disorder and major depression, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since March 1998 is new and 
material, and the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include a 
personality disorder and major depression is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  The VCAA includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also redefines the obligations of VA with respect to the duty 
to assist. Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case. The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C. 
§ 5103A(f) (West 2002).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002).  The United States 
Court of Appeals for Veterans Claims has held that the duty 
to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran was notified of 
the pertinent law and of what evidence is necessary to 
establish service connection for a disability claimed to have 
been incurred in active service and to reopen a claim which 
was the subject of a prior final disallowance in a statement 
of the case.  However, it does not appear that he was 
specifically informed in compliance with VCAA.  With regard 
to this as well as to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for a psychiatric disorder, to include a 
personality disorder and major depression, because in this 
decision the Board has found that new and material evidence 
to reopen the claim has been submitted, further consideration 
of the duty to assist is not for consideration as to that 
issue.  The Board finds that there will be no prejudice to 
the veteran if the Board decides his appeal at this time and 
the Board will, therefore, proceed to do so.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Under 38 C.F.R. § 3.303(c) (2004) 
congenital or developmental disorders are not diseases or 
injuries for the purpose of VA disability compensation.  
However, service connection may be granted for a personality 
disorder if that condition was aggravated by trauma or 
disease encountered during service.  See Browder v. 
Derwinski, 1 Vet. App. 204, 207-08 (1991); see also 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45, 711 (1990) 
(holding that service connection may be granted for diseases 
(but not "defects") of congenital, developmental, or familial 
origin, if the evidence establishes that the condition in 
question was aggravated during service).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2004).  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist has 
been met.

The Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

The most last final denial of the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was by a rating decision in March 1998.  The evidence of 
record at the time of that decision included: the veteran's 
service medical records, and VA examination reports.  

The veteran's service medical records showed that he 
underwent a mental evaluation in December 1965.  Passive-
aggressive personality, chronic, moderate, was diagnosed.  He 
underwent a psychiatric evaluation in August 1966, and 
immature personality was diagnosed.  On VA examination in 
October 1997, depression was found.   The RO denied the 
veteran's claim, finding that the evidence did not show that 
an acquired psychiatric condition was shown in service or 
within the presumptive period.  It was noted that the veteran 
was found to have a personality disorder which is congenital 
and not subject to service connection.  

The additional evidence added to the record since the March 
1998 rating action includes VA treatment records; private 
treatment records, statements and hearing testimony by the 
veteran; and lay statements by relatives of the veteran.  

The VA and private treatment records show continuing 
treatment for depression beginning in the 1990's.  Lay 
statements were received from the veteran's mother, and his 
wife.  They related their observations of the veteran and his 
apparent mental status upon his return from military service 
and thereafter.  As laypersons, the veteran's relatives are 
not qualified to offer opinions on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay testimony is 
competent to record onset of symptoms for the purpose of 
establishing presumptive service connection, if followed 
without an unreasonable time delay by a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (June 27, 2003), citing 
38 C.F.R. § 3.307(c) (2003).  In addition, the statements are 
relevant to the issue of aggravation of a pre-existing 
disability.  Thus these statements are new and material to 
the veteran's claim.  

In sum, some of the additional evidence presented or secured 
since March 1998 is new and material, and so the veteran's 
claim for service connection for a psychiatric disorder, to 
include a personality disorder and major depression, is 
reopened.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include a personality disorder and major 
depression, and the appeal is reopened.  


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include a personality disorder and major 
depression.  

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  
The veteran has not been informed of the notice and duty to 
assist requirements as noted in VCAA and Quartuccio, supra.  

The record shows that the veteran was seen in service for 
psychiatric problems and was diagnosed with a personality 
disorder.  He has currently been diagnosed with depression.  
He claims that he has had psychiatric problems since service.  
The Board believes that a VA psychiatric examination with an 
opinion and further information regarding the veteran's 
current disability and any relationship to service is 
necessary.  

In view of the above, the claim is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should arrange for a 
psychiatric examination for the veteran 
to determine the etiology of any 
psychiatric disorder diagnosed.  The 
veteran must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file and a complete copy of 
this remand must be made available to the 
examiner and the examiner should indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be conducted. 

The examiner is requested to provide an 
opinion, after review of the claims 
folder, including the service medical 
records and all VA and private medical 
records as to the appropriate psychiatric 
diagnosis for the appellant.  The 
examiner must opine whether it is as 
least as likely as not that the veteran 
manifested symptoms of an acquired 
psychiatric disorder while in active 
service to include whether the veteran 
may have manifested symptoms of a 
psychiatric disorder to include a 
personality disorder which pre-existed 
service and was aggravated therein beyond 
the natural progression of the disorder.  
The examiner should state the reasons for 
all opinions in detail and provide 
complete rationale.  If the examiner is 
unable to render an opinion on a basis 
other than speculation, that should be 
stated.   

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The veteran should be given an 
opportunity to respond.  





Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


